Petitioner has appealed from an order of the Albany Special Term of Supreme Court denying his application for an order to compel respondents to classify him as a senior bank examiner. Petitioner was appointed to the position of assistant bank examiner in March, 1930. He continued therein until the year 1932 when his title was changed to junior • bank examiner under which title he has been employed up to the present time. His length of service as a junior bank examiner furnishes a persuasive argument that - he is entitled to promotion. The State Classification Board and the Civil Service Commission conducted hearings on petitioner’s application for reclassification of his position. Petitioner was given 'full opportunity to present the facts upon which he relied to justify reclassification. His application was denied. The language of sections 47, 48 and 48-a of the Civil Service Law vests broad powers in the board and in the commission. On the record before us we may not say that either the board or the commission acted arbitrarily or capriciously and in the absence of such proof this court may not interfere (Matter of Levine v. Connelly, 267 App. Div. 796, motion for leave to appeal to the Court of Appeals denied, 267 App. Div. 926, and 292 N. Y. 724). The order appealed from is affirmed, without costs. All concur.